Case 4:20-cv-00693 Document 1-1 Filed on 02/27/20 in TXSD Page 1 of 3




         EXHIBIT A
     Case 4:20-cv-00693 Document 1-1 Filed on 02/27/20 in TXSD Page 2 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JOSE NAVARRO                              §
                                          §
V.                                        §      CIVIL ACTION NO. 4:20-CV-00693
                                          §
BERKLEY SOUTHEAST                         §
INSURANCE GROUP                           §

                       DEFENDANT’S NOTICE OF REMOVAL
                      EXHIBIT A: CIVIL ACTION COVER SHEET

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      COMES NOW, Continental Western Insurance Company (improperly sued

herein as Berkley Southeast Insurance Group), the defendant in the above entitled and

numbered cause, and files this civil action cover sheet as required by Local Rule 3.
                           Case 4:20-cv-00693 Document 1-1 Filed on 02/27/20 in TXSD Page 3 of 3
@I // %HTe) ,-*,-&                                                          CIVIL COVER SHEET
JWT @I // RXeX[ R^eTa bWTTc P]S cWT X]U^a\PcX^] R^]cPX]TS WTaTX] ]TXcWTa aT_[PRT ]^a bd__[T\T]c cWT UX[X]V P]S bTaeXRT ^U _[TPSX]Vb ^a ^cWTa _P_Tab Pb aT`dXaTS Qh [Pf' TgRT_c Pb
_a^eXSTS Qh [^RP[ ad[Tb ^U R^dac) JWXb U^a\' P__a^eTS Qh cWT @dSXRXP[ 8^]UTaT]RT ^U cWT K]XcTS IcPcTb X] IT_cT\QTa ,42/' Xb aT`dXaTS U^a cWT dbT ^U cWT 8[TaZ ^U 8^dac U^a cWT
_da_^bT ^U X]XcXPcX]V cWT RXeX[ S^RZTc bWTTc) (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
Jose Navarro                                                                                                 Continental Western Insurance Company


    (b) 8^d]ch ^U HTbXST]RT ^U <Xabc BXbcTS F[PX]cXUU             Brazos County, TX                            8^d]ch ^U HTbXST]RT ^U <Xabc BXbcTS 9TUT]SP]c               Polk County, IA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               DEJ;5     ?D B6D9 8ED9;CD6J?ED 86I;I' KI; J>; BE86J?ED E<
                                                                                                                         J>; JH68J E< B6D9 ?DLEBL;9)

    (c) 6cc^a]Thb (Firm Name, Address, and Telephone Number)                                                    6cc^a]Thb (If Known)
John K. Zaid, Joe I. Zaid, Ryan E. Bill, John K. Zaid & Associates, 16951                                    Greg C. Wilkins, Joshua B. Mullin, Orgain Bell & Tucker, LLP, P O
Feather Craft Lane, Houston, Texas 77056; (281) 333-9859                                                     Box 1751, Beaumont, Texas 77704-1751, (409) 838-6412


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                           and One Box for Defendant)
" ,    K)I) =^eTa]\T]c                " .     <TSTaP[ GdTbcX^]                                                                     PTF           DEF                                          PTF      DEF
         F[PX]cXUU                              (U.S. Government Not a Party)                        8XcXiT] ^U JWXb IcPcT         " ,           " ,      ?]R^a_^aPcTS or FaX]RX_P[ F[PRT      " /      " /
                                                                                                                                                            ^U 7dbX]Tbb ?] JWXb IcPcT

" -    K)I) =^eTa]\T]c                " /     9XeTabXch                                              8XcXiT] ^U 6]^cWTa IcPcT          " -       "    -   ?]R^a_^aPcTS and FaX]RX_P[ F[PRT     " 0      " 0
         9TUT]SP]c                              (Indicate Citizenship of Parties in Item III)                                                                ^U 7dbX]Tbb ?] 6]^cWTa IcPcT

                                                                                                     8XcXiT] ^a IdQYTRc ^U P           " .       "    .   <^aTXV] DPcX^]                       " 1      " 1
                                                                                                       <^aTXV] 8^d]cah
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
"   ,,+ ?]bdaP]RT                        PERSONAL INJURY                 PERSONAL INJURY             " 1-0 9adV HT[PcTS ITXidaT             " /-- 6__TP[ -3 KI8 ,03           "   .20 <P[bT 8[PX\b 6Rc
"   ,-+ CPaX]T                       "   .,+ 6Xa_[P]T                  " .10 FTab^]P[ ?]Ydah (             ^U Fa^_Tach -, KI8 33,           " /-. MXcWSaPfP[                  "   /++ IcPcT HTP__^acX^]\T]c
"   ,.+ CX[[Ta 6Rc                   "   .,0 6Xa_[P]T Fa^SdRc                Fa^SdRc BXPQX[Xch       " 14+ EcWTa                                  -3 KI8 ,02                  "   /,+ 6]cXcadbc
"   ,/+ DTV^cXPQ[T ?]bcad\T]c                 BXPQX[Xch                " .12 >TP[cW 8PaT*                                                                                     "   /.+ 7P]Zb P]S 7P]ZX]V
"   ,0+ HTR^eTah ^U EeTa_Ph\T]c      "   .-+ 6bbPd[c' BXQT[ $                FWPa\PRTdcXRP[                                                   PROPERTY RIGHTS                 "   /0+ 8^\\TaRT
        $ ;]U^aRT\T]c ^U @dSV\T]c             I[P]STa                        FTab^]P[ ?]Ydah                                                " 3-+ 8^_haXVWcb                  "   /1+ 9T_^acPcX^]
"   ,0, CTSXRPaT 6Rc                 "   ..+ <TSTaP[ ;\_[^hTabk              Fa^SdRc BXPQX[Xch                                              " 3.+ FPcT]c                      "   /2+ HPRZTcTTa ?]U[dT]RTS P]S
"   ,0- HTR^eTah ^U 9TUPd[cTS                 BXPQX[Xch                " .13 6bQTbc^b FTab^]P[                                              " 3/+ JaPST\PaZ                           8^aad_c EaVP]XiPcX^]b
        IcdST]c B^P]b                "   ./+ CPaX]T                          ?]Ydah Fa^SdRc                                                                                   "   /3+ 8^]bd\Ta 8aTSXc
        %;gR[dSTb LTcTaP]b&          "   ./0 CPaX]T Fa^SdRc                  BXPQX[Xch                             LABOR                        SOCIAL SECURITY               "   /4+ 8PQ[T*IPc JL
"   ,0. HTR^eTah ^U EeTa_Ph\T]c               BXPQX[Xch                 PERSONAL PROPERTY            "   2,+ <PXa BPQ^a IcP]SPaSb           "   31, >?6 %,.40UU&              "   30+ ITRdaXcXTb*8^\\^SXcXTb*
        ^U LTcTaP]kb 7T]TUXcb        "   .0+ C^c^a LTWXR[T             " .2+ EcWTa <aPdS                      6Rc                           "   31- 7[PRZ Bd]V %4-.&                  ;gRWP]VT
"   ,1+ Ic^RZW^[STabk IdXcb          "   .00 C^c^a LTWXR[T             " .2, JadcW X] BT]SX]V        "   2-+ BPQ^a*CP]PVT\T]c               "   31. 9?M8*9?MM %/+0%V&&        "   34+ EcWTa IcPcdc^ah 6RcX^]b
"   ,4+ EcWTa 8^]caPRc                       Fa^SdRc BXPQX[Xch         " .3+ EcWTa FTab^]P[                   HT[PcX^]b                     "   31/ II?9 JXc[T NL?            "   34, 6VaXRd[cdaP[ 6Rcb
"   ,40 8^]caPRc Fa^SdRc BXPQX[Xch   "   .1+ EcWTa FTab^]P[                  Fa^_Tach 9P\PVT         "   2/+ HPX[fPh BPQ^a 6Rc              "   310 HI? %/+0%V&&              "   34. ;]eXa^]\T]cP[ CPccTab
"   ,41 <aP]RWXbT                            ?]Ydah                    " .30 Fa^_Tach 9P\PVT         "   20, <P\X[h P]S CTSXRP[                                               "   340 <aTTS^\ ^U ?]U^a\PcX^]
                                     "   .1- FTab^]P[ ?]Ydah (               Fa^SdRc BXPQX[Xch                BTPeT 6Rc                                                               6Rc
                                             CTSXRP[ CP[_aPRcXRT                                     "   24+ EcWTa BPQ^a BXcXVPcX^]                                           "   341 6aQXcaPcX^]
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           "   24, ;\_[^hTT HTcXaT\T]c              FEDERAL TAX SUITS               "   344 6S\X]XbcaPcXeT Fa^RTSdaT
"   -,+ BP]S 8^]ST\]PcX^]            "   //+ EcWTa 8XeX[ HXVWcb          Habeas Corpus:                      ?]R^\T ITRdaXch 6Rc            " 32+ JPgTb %K)I) F[PX]cXUU               6Rc*HTeXTf ^a 6__TP[ ^U
"   --+ <^aTR[^bdaT                  "   //, L^cX]V                    " /1. 6[XT] 9TcPX]TT                                                        ^a 9TUT]SP]c&                      6VT]Rh 9TRXbX^]
"   -.+ HT]c BTPbT $ ;YTRc\T]c       "   //- ;\_[^h\T]c                " 0,+ C^cX^]b c^ LPRPcT                                              " 32, ?HIjJWXaS FPach             "   40+ 8^]bcXcdcX^]P[Xch ^U
"   -/+ J^acb c^ BP]S                "   //. >^dbX]V*                        IT]cT]RT                                                             -1 KI8 21+4                         IcPcT IcPcdcTb
"   -/0 J^ac Fa^SdRc BXPQX[Xch               6RR^\\^SPcX^]b            " 0.+ =T]TaP[
"   -4+ 6[[ EcWTa HTP[ Fa^_Tach      "   //0 6\Ta) f*9XbPQX[XcXTb (    " 0.0 9TPcW FT]P[ch                 IMMIGRATION
                                             ;\_[^h\T]c                  Other:                      " /1- DPcdaP[XiPcX^] 6__[XRPcX^]
                                     "   //1 6\Ta) f*9XbPQX[XcXTb (    " 0/+ CP]SP\db $ EcWTa        " /10 EcWTa ?\\XVaPcX^]
                                             EcWTa                     " 00+ 8XeX[ HXVWcb                  6RcX^]b
                                     "   //3 ;SdRPcX^]                 " 000 FaXb^] 8^]SXcX^]
                                                                       " 01+ 8XeX[ 9TcPX]TT (
                                                                             8^]SXcX^]b ^U
                                                                             8^]UX]T\T]c
V. ORIGIN (Place an “X” in One Box Only)
" , EaXVX]P[             " - HT\^eTS Ua^\                 " .         HT\P]STS Ua^\             " / HTX]bcPcTS ^a       " 0 JaP]bUTaaTS Ua^\              " 1 Cd[cXSXbcaXRc
    Fa^RTTSX]V               IcPcT 8^dac                              6__T[[PcT 8^dac               HT^_T]TS                6]^cWTa 9XbcaXRc                  BXcXVPcX^]
                                                                                                                                (specify)
                                          8XcT cWT K)I) 8XeX[ IcPcdcT d]STa fWXRW h^d PaT UX[X]V (Do not cite jurisdictional statutes unless diversity)5
                                          U.S.C. 1332, 1441, 1446
VI. CAUSE OF ACTION 7aXTU STbRaX_cX^] ^U RPdbT5
                                          The plaintiff has alleged damages based upon an insurance policy
VII. REQUESTED IN     " 8>;8A ?< J>?I ?I 6 CLASS ACTION                                                  DEMAND $                                     8>;8A O;I ^][h XU ST\P]STS X] R^\_[PX]c5
     COMPLAINT:          KD9;H HKB; -.' <)H)8e)F)                                                          200,000.00                                 JURY DEMAND:         " OTb     " D^
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               @K9=;                                                                                                9E8A;J DKC7;H
96J;                                                                     I?=D6JKH; E< 6JJEHD;O E< H;8EH9
2/26/2020                                                               //s// Greg C. Wilikns
FOR OFFICE USE ONLY

    H;8;?FJ #                     6CEKDJ                                     6FFBO?D= ?<F                                      @K9=;                             C6=) @K9=;
